Conviction of manslaughter, punishment two years in the penitentiary.
We find in the record no statement of facts. Appellant was charged with murder, and upon his trial was convicted as above stated. We find no exceptions to the charge of the court which presents error determinable by us in the absence of a statement of facts. There are a number of special charges, some of which were given and some refused because covered by the main charge and those special charges which were given. We perceive no error in the refusal of any of said charges. Appellant contends that this conviction can not stand because the offense of manslaughter has been repealed. The Act of the Fortieth Legislature repealing the offense of manslaughter has not yet become effective.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.